DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: AS, B2, and 43.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaru et al. (JP 2019215193 A, hereinafter Masaru).
Regarding Claim 1:
	Masaru discloses:
A method of providing information to a vehicle from an electronic apparatus, the method comprising.  Paragraph [0013] describes an imaging unit that can capture an image around the vehicle 100 and transmit the image to another vehicle 100.
acquiring a traveling image of a first vehicle associated with traveling at an intersection in a first route.  Paragraph [0015] describes an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.  In this situation the captured image is received from another vehicle 100 and displayed.  Paragraph [0013] describes a vehicle 100 that includes an imaging unit that captures an image around the vehicle 100 and transmits the image to another vehicle 100, which can transmit this information to other vehicles 100.
and providing the traveling image of the first vehicle to a second vehicle when the second vehicle is traveling at the intersection in the first route within a predetermined time after the first vehicle has traveled at the intersection. Paragraph [0015] describes an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.  In this situation the captured image is received from another vehicle 100 and displayed.  Paragraph [0013] describes a vehicle 100 that includes an imaging unit that captures an image around the vehicle 100 and transmits the image to another vehicle 100, which can transmit this information to other vehicles 100.  
	Claims 12 and 19 are substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 2:
	Masaru discloses:
The method of claim 1, wherein the acquiring includes: acquiring information on the first route that is an expected traveling route of the first vehicle at the intersection.  Paragraph [0027] describes a vehicle that indicates a route that turns right at an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.
determining whether or not to acquire a traveling image for the first route.  Paragraph [0014] describes that a technique to appropriately select a captured image that is useful for the viewer is needed.  Paragraph [0015] describes an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.  In this situation the captured image is received from another vehicle 100 and displayed.
and acquiring the traveling image of the first vehicle according to a result of the determining and storing the traveling image of the first vehicle as the traveling image for the first route.  Paragraph [0038] describes an image management server on the network 10 that collects and stores the captured images and the captured positions obtained from the plurality of vehicles 100.

Regarding Claim 3:
	Masaru discloses:
The method of claim 2, wherein the acquiring the information on the first route includes: transmitting map data on the intersection to the first vehicle.  Paragraph [0005] describes a transmitting unit that broadcasts request information including route information indicating the route and the captured image.  This is equivalent to map data.  Paragraph [0015] describes an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.  In this situation the captured image is received from another vehicle 100 and displayed.  Paragraph [0013] describes a vehicle 100 that includes an imaging unit that captures an image around the vehicle 100 and transmits the image to another vehicle 100, which can transmit this information to other vehicles 100.
and acquiring the information on the first route based on the map data and identification information of the first vehicle from the first vehicle.  Paragraph [0005] describes a transmitting unit that broadcasts request information including route information indicating the route and the captured image.  This is equivalent 
	Claim 14 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 20:
	Masaru discloses:
A computer readable non-volatile recording medium storing a program for executing the method of claim 1 in a computer.  Paragraph [0008] describes processing by the control device 200.  Figure [0071] describes a main memory and a flash memory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4, 6, 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Koichi et al. (WO 2013/088223 A1, hereinafter Koichi).
Regarding Claim 4:
	Masaru discloses:
The method of claim 2, wherein the acquiring further includes performing a 5G network access process with the first vehicle.  Paragraph [0011] describes a network 10 that includes 5G.  Paragraph [0010] describes a vehicles 100 that performs wireless communication with another vehicle 100 via the network.
wherein the acquiring the information on the first route includes acquiring the information on the first route from the first vehicle.  Paragraph [0027] describes a vehicle that indicates a route that turns right at an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.
and wherein the storing includes acquiring the traveling image of the first vehicle from the first vehicle.  Paragraph [0038] describes an image management server on the network 10 that collects and stores the captured images and the captured positions obtained from the plurality of vehicles 100.
	Masaru does not teach an uplink grant.
	Koichi teaches:
based on the uplink grant.  Paragraph [0053] describes a vehicle 10 that includes a road image upload request to vehicle CA, CB, or the roadside camera 50 on the route.
based on the uplink grant.  Paragraph [0053] describes a vehicle 10 that includes a road image upload request to vehicle CA, CB, or the roadside camera 50 on the route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masaru to incorporate the teachings of Koichi to show an uplink grant.  One would have been motivated to do so because users may not want their information to be shared.
	Claim 13 is substantially similar to claim 4 and is rejected on the same grounds.


Regarding Claim 6:
	Masaru teaches:
The method of claim 1, wherein the providing includes: acquiring information on an expected traveling route of the second vehicle.  Paragraph [0027] describes a vehicle that indicates a route that turns right at an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.  Paragraph [0034] describes a vehicle 410, 420, 430, 440, and 450 transmits information to the vehicle 100.  The vehicle 100 can therefore be considered a second vehicle traveling through the route.
and providing the traveling image of the first vehicle to the second vehicle as the traveling image for the first route.  Paragraph [0015] describes an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.  In this situation the captured image is received from another vehicle 100 and displayed.  Paragraph [0013] describes a vehicle 100 that includes an imaging unit that captures an image around the vehicle 100 and transmits the image to another vehicle 100, which can transmit this information to other vehicles 100.  
	Koichi teaches:
searching for the first route corresponding to the expected traveling route of the second vehicle among routes at the intersection.  Paragraph [0053] describes a vehicle 10 where a route searching routine is executed by the route calculating and guiding portion 34.  When the search begins, the center server 1 receives the signal and a search is performed to determine whether the vehicle CA, CB, and the roadside camera 50 is on the route to the destination set from the current position of the vehicle.

Regarding Claim 8:
	Masaru discloses:
The method of claim 6, wherein the acquiring the information on the expected traveling route of the second vehicle includes: transmitting map data on the intersection to the second vehicle.  Paragraph [0005] describes a transmitting unit that broadcasts request information including route information indicating the 
and acquiring the information on the expected traveling route based on the map data and identification information of the second vehicle from the second vehicle.  Paragraph [0005] describes a transmitting unit that broadcasts request information including route information indicating the route and the captured image.  This is equivalent to map data.  Paragraph [0015] describes an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.  In this situation the captured image is received from another vehicle 100 and displayed.  Paragraph [0013] describes a vehicle 100 that includes an imaging unit that captures an image around the vehicle 100 and transmits the image to another vehicle 100, which can transmit this information to other vehicles 100.
Claim 17 is substantially similar to claim 8 and is rejected on the same grounds.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Kamajaya et al. (US Pub No 2017/0263122 A1, hereinafter Kamajaya).
Regarding Claim 5:
	Masaru teaches:
The method of claim 2, wherein the determining includes: checking a storage time of the traveling image stored for each route at the intersection.  Paragraph [0034] describes a vehicle 410 and vehicle 420 that includes identification information including the imaging time when the route 104 was imaged.
and determining to acquire the traveling image for the first route.  Paragraph [0027] describes a vehicle that indicates a route that turns right at an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.
Masaru does not disclose a storage time of a pre-stored traveling image exceeding a predetermined time.
	Kamajaya teaches:
determining whether or not a storage time of a pre-stored traveling image for the first route exceeds a predetermined time.  Paragraph [0041] describes a database 114 where a portion of the traffic data set may be erased after a timestamp exceeds a time threshold.  The traffic data can be in the form of digital images that can include sound.
when it is determined that the storage time exceeds the predetermined time.  Paragraph [0041] describes a database 114 where a portion of the traffic data set may be erased after a timestamp exceeds a time threshold.  The traffic data can be in the form of digital images that can include sound.
 to incorporate the teachings of Kamajaya to show a storage time of a pre-stored traveling image exceeding a predetermined time.  One would have been motivated to do so to account for a high amount of incoming sets of traffic data ([0041] of Kamajaya).  Additionally, this can reduce the amount of storage space needed and helps to get rid of irrelevant images that would not help the driver.
	Kamajaya and Masaru teach
and wherein the storing includes replacing the pre-stored traveling image for the first route with the traveling image of the first vehicle to update the traveling image for the first route.  Paragraph [0041] of Kamajaya describes a database 114 where a portion of the traffic data set may be erased after a timestamp exceeds a time threshold.  The traffic data can be in the form of digital images that can include sound.  Paragraph [0038] of Masaru describes an image management server on the network 10 that collects and stores the captured images and the captured positions obtained from the plurality of vehicles 100.
	Claim 15 is substantially similar to claim 5 and is rejected on the same grounds.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Koichi and further in view of Yoshinori et al. (US Pub No 2009/0043499 A1, hereinafter Yoshinori).
Regarding Claim 7:
	Masaru discloses:
The method of claim 6, wherein the providing further includes performing a 5G network access process with the second vehicle.  Paragraph [0011] describes a network 10 that includes 5G.  Paragraph [0010] describes a vehicles 100 that performs wireless communication with another vehicle 100 via the network.
wherein the acquiring the information on the expected traveling route of the second vehicle includes acquiring the information on the expected traveling route of the second vehicle from the second vehicle.  Paragraph [0027] describes a vehicle that indicates a route that turns right at an intersection where no traffic light is installed and the difference in road level of the intersecting road is equal to or greater than a predetermined threshold.  Paragraph [0034] describes a vehicle 410, 420, 430, 440, and 450 transmits information to the vehicle 100.  The vehicle 100 can therefore be considered a second vehicle traveling through the route.
and wherein the providing includes providing the traveling image of the first vehicle to the second vehicle.  Paragraph [0013] describes a vehicle 100 that includes an imaging unit that captures an image around the vehicle 100 and transmits the image to another vehicle 100, which can transmit this information to other vehicles 100.
Masaru does not teach an uplink grant nor a downlink grant.
	Koichi teaches:
based on an uplink grant. Paragraph [0053] describes a vehicle 10 that includes a road image upload request to vehicle CA, CB, or the roadside camera 50 on the route. 
 to incorporate the teachings of Koichi to show an uplink grant.  One would have been motivated to do so because users may not want their information to be shared.
	Masaru and Koichi does not teach a downlink grant.
Yoshinori teaches:
based on a downlink grant.  Paragraph [0140] describes accepting a range of predicted traffic information to be downloaded.  This is equivalent to the downlink grant.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masaru and Koichi to incorporate the teachings of Yoshinori to show a downlink grant.  One would have been motivated to do so because the user must direct whether or not the downloading is to be performed ([0135] of Yoshinori).
Claim 16 is substantially similar to claim 7 and is rejected on the same grounds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masaru in view of Kim et al. (US Pub No 2017/0003134 A1, hereinafter Kim).
Regarding Claim 11:
Masaru discloses the above inventions in claim 1.  Masaru does not disclose a V2I and V2N wireless communication.
Kim teaches:
The method of claim 1, wherein the acquiring or the providing is performed based on a vehicle-to-infrastructure (V21) wireless communication or a vehicle-to- network (V2N) wireless communication.  Paragraph [0258] describes a V2X communication module 716, which includes V2V and V2I.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Masaru to incorporate the teachings of Kim to show a V2I and V2N wireless communication.  One would have been motivated to do so because it allows vehicles and road infrastructure to communicate with each other.

Allowable Subject Matter
Claims 9-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665